Exhibit 10.1

EXECUTION

WAIVER AND THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

This Waiver and Third Amendment, dated as of December 19, 2006 (this
“Amendment”), to the Second Amended and Restated Master Repurchase Agreement
Governing Purchases and Sales of Mortgage Loans, dated as of December 29, 2004
and amended as of December 28, 2005 and further amended as of October 31, 2006
(as amended, the “Repurchase Agreement”), is made by and among LEHMAN BROTHERS
BANK, FSB (“Buyer”), FIELDSTONE INVESTMENT CORPORATION (“FIC”) and FIELDSTONE
MORTGAGE COMPANY (“FMC”) (FIC and FMC shall be individually and collectively
referred to as “Seller”). Buyer, FMC and FIC may be collectively referred to
herein as the “Parties”.

RECITALS

WHEREAS, pursuant to the Repurchase Agreement, Buyer has agreed, subject to the
terms and conditions set forth in the Repurchase Agreement, to purchase certain
Mortgage Loans owned by Seller, including, without limitation, all rights of
Seller to service and administer such Mortgage Loans;

WHEREAS, Buyer has agreed to waive compliance with the “Profitability” financial
covenant for the fourth quarter of Seller’s fiscal year ending December 31,
2006; and

WHEREAS, the Parties desire to amend the Repurchase Agreement as set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
have the meanings given them in the Repurchase Agreement.

Section 2. Amendments to Repurchase Agreement. Subject to Section 4 hereof, the
Repurchase Agreement shall be amended as follows:

(a) References in the Repurchase Agreement to “this Agreement” or words of
similar import (including indirect references to the Repurchase Agreement)
shall, without limitation, be deemed to be references to the Repurchase
Agreement as amended by this Amendment.

(b) Section 12(m) is hereby amended by deleting the “Profitability” financial
covenant therein in its entirety and replacing it with the following:



--------------------------------------------------------------------------------

Profitability    During the term of this Agreement, Seller shall not (i) during
any fiscal quarter ending on or prior to September 30, 2006, have Net Income of
less than $1.00 in any two consecutive fiscal quarters without regard to
unrealized gains or losses from Hedges during such period, (ii) for the fiscal
quarter ending on December 31, 2006, have Net Income of less than negative
$47,000,000 (i.e., a loss of more than $47,000,000) without regard to unrealized
gains or losses from Hedges during such period and (iii) from and after the
fiscal quarter ending March 31, 2007, have Net Income of less than $1.00 in any
two consecutive fiscal quarters without regard to unrealized gains or losses
from Hedges during such period; provided, that, Seller shall notify Buyer of any
such unrealized gains or losses via the related compliance certificate.

Section 3. Representations and Warranties. Seller hereby represents and warrants
to Buyer that (a) both immediately before and after giving effect to the
amendments set forth in Section 2 of this Amendment, no Event of Default shall
have occurred and be continuing, (b) the representations and warranties of
Seller set forth in Section 10 of the Repurchase Agreement are true and complete
as if made on and as of such date and as if each reference in said Section 10 to
“this Agreement” included reference to the Repurchase Agreement as amended
hereby, (c) this Amendment constitutes the legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms and (d) the
execution and delivery by Seller of this Amendment has been duly authorized by
all requisite corporate action on the part of Seller and will not violate any
provision of Seller’s organizational documents.

Section 4. Conditions Precedent. The amendments set forth in Section 2 above
shall not become effective unless, on or before December 19, 2006, Buyer shall
have received all of the following documents, each of which shall be
satisfactory in form and substance to Buyer and its counsel:

(a) Amendment. This Amendment, duly completed, executed and delivered by Seller;

(b) Other Documents. Such other documents as Buyer may reasonably request.

Section 5. Miscellaneous.

(a) Except as expressly amended by Section 2 hereof, the Repurchase Agreement
remains unaltered and in full force and effect. Each of the Parties hereby
reaffirms all terms and covenants made in the Repurchase Agreement as amended
hereby.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Party under the
Repurchase Agreement, or any other document, instrument or agreement executed
and/or delivered in connection therewith.

(c) THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

(d) This Amendment may be executed in any number of counterparts, and all such
counterparts shall together constitute the same agreement. Any signature
delivered by a party via facsimile shall be deemed to be an original signature
hereto.

[SIGNATURE PAGE TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

SELLER: FIELDSTONE MORTGAGE COMPANY By:   /s/ Mark C. Krebs Name:   Mark C.
Krebs Title:   Senior Vice President and Treasurer FIELDSTONE INVESTMENT
CORPORATION By:   /s/ Mark C. Krebs Name:   Mark C. Krebs Title:   Senior Vice
President and Treasurer BUYER: LEHMAN BROTHERS BANK, FSB By:   /s/ Fred C.
Madomma Name:   Fred C. Madomma Title:   Authorized Signature

Waiver and Third Amendment to

Second Amended and Restated Master Repo

 

S-1